Citation Nr: 0108006	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), claimed as fatigue, a nervous condition, 
exhaustion, irritability, overweightedness, anxiety attacks, 
pain, stress, and shakiness, on a direct basis or as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for migraines headaches 
with aura, claimed as headaches, on a direct basis or as due 
to undiagnosed illness.  

3.  Entitlement to service connection for bronchitis, a 
respiratory condition, breathing problems, and chest and rib 
pain, on a direct basis or as due to an undiagnosed illness.  

4.  Entitlement to service connection for peripheral 
sensorimotor neuropathy, claimed as numbness and tingling in 
the hands and feet, on a direct basis or as due to an 
undiagnosed illness.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for functional bowel disease with non-ulcer 
dyspepsia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V. H.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1991, to include a period of service in the 
Southwest Asia Theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

At the personal hearing in January 2001, the issues of 
entitlement to a heart disorder and a back disorder were 
raised.  These issues have not been properly developed and 
certified for appellate consideration.  Hearing [Hrg.] 
Transcript [Tr.] at 19.  These issues are referred to the RO 
for such further action as is deemed appropriate.  



REMAND

The law providing for presumptive service connection for 
veterans who served in the Southwest Asia Theater of 
operations during the Persian Gulf War was amended to extend 
the presumptive period to December 31, 2001.  62 Fed. Reg. 
23,138, 23,139 (1997) (interim rule promulgated in April 
1997), adopted as a final rule without change, effective 
March 6, 1998. 63 Fed. Reg. 11,122, 11,123 (1998).  This 
change is now set forth at 38 C.F.R. § 3.317(a)(1)(i) (2000).  
Under the new criteria, a Persian Gulf War veteran who served 
in the Southwest Asia theater of operations can be granted 
service connection for chronic disabilities resulting from an 
undiagnosed illness or combination of illnesses manifested by 
certain listed symptoms.

The veteran served in the Southwest Asia Theater of 
operations.  He contends that his claimed conditions were 
incurred as a result of his military service during the 
Persian Gulf War.  The new regulations were addressed by the 
RO in the May 1999 statement of the case (SOC) and in the 
June 1999 supplemental statement of the case (SSOC).  
However, additional evidentiary development is warranted on 
this claim prior to appellate review.

At a hearing held before the undersigned at the Board in 
January 2001, the veteran testified his claims file was 
missing service records as well as all of his Persian Gulf 
registry material.  Hearing Tr. at 14.  He also indicated 
that a former employer (Comp USA) might have medical records 
pertinent to his claim.  

While there are service medical records (SMRs) of record and 
additional VA records were added to the claims file 
subsequent to the hearing in January 2001, to include Persian 
Gulf Veterans Assessment records from the VA facility in 
Houston, Texas, it is unclear whether the RO has adequately 
attempted to obtain all pertinent records.  

The Board requests that the RO endeavor once more to obtain 
all of the veteran's SMRs.  In particular, a request should 
be made to the National Personnel Records Center (NPRC) for 
all of the veteran's SMRs, to include his period of time in 
Germany.  (The veteran testified that he did not think that 
all of his SMRs from Germany were in the claim file.  Tr. at 
32.)  

Furthermore, the veteran asserts that his service-connected 
functional bowel disease with non-ulcer dyspepsia has 
increased in severity.  VA records from 1997 reflect that he 
complained of being intolerant of many diffuse food products.  
He also reported that his bowel movements were watery.  
Testing, to include barium enema, was negative, and the 
examiner opined that the veteran has some form of functional 
bowel disease associated with visceral hypersensitivity.  

Subsequently dated records include a VA general examination 
report dated in May 1999.  At that time, the veteran reported 
abdominal pain with the eating of certain foods, such as 
oily, fatty, or preserved meat products.  The examiner noted 
that he had a history of lower abdominal crampy pain 
associated with diarrhea.  He also said that he experienced 
dairy food intolerance to foods, such as milk, cheese, or ice 
cream.  After eating these products, he experienced lower 
abdominal pain with diarrhea.  These manifestations could 
aggravate a migraine headache which he also experienced with 
the drinking of milk or eating too much sugar.  He reported 
diarrhea and stomach cramps approximately three times per 
week.  He had two or three diarrheal stools at a time, 
usually returning to normal the next day.  His weight was 
stable, although he maintained himself on a special diet.  
Examination of the abdomen showed that it was soft, 
moderately obese, nontender, and without masses or 
organomegaly.  Bowel sounds were intact.  The final diagnoses 
included irritable colon syndrome, mild to moderate.  

It is the Board's conclusion that a contemporaneous 
examination is necessary to determine the current severity of 
the service-connected disorder.  The Court has held that the 
statutory duty to assist specifically includes the conduct of 
a thorough and contemporaneous medical examination, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
To constitute a useful and pertinent rating tool, rating 
examination must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claims are REMANDED to 
the RO for the following development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  Specifically, in the attempt to 
obtain additional medical records, the RO 
should contact and request that the 
National Personnel Records Center (NPRC) 
(or other appropriate organizations) to 
search for any additional SMRs, including 
those from his period of active service 
in Germany, and any Persian Gulf Registry 
records.  The RO should request NPRC (or 
any other appropriate organization) to 
state in writing whether it has searched 
all applicable secondary sources for such 
records.  

Additionally, the RO should attempt to 
obtain any medical and personnel records 
pertaining to the veteran from his former 
place of employment, CompUSA.  The 
veteran should be asked to provide the 
address of this former employer.  

To the extent that the veteran's 
assistance is needed in obtaining 
records, his assistance should be 
requested.  In the event that additional 
records are unavailable, this should be 
noted in writing in the claims folder.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any record that the 
RO is unable to obtain.  38 C.F.R. 
§ 3.159 (2000).  

4.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature and extent of 
severity of his functional bowel disease 
with non-ulcer dyspepsia.  The claims 
file, a copy of the criteria under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 
7319, and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to an pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the claims file in this regard.  

Any further indicated studies should be 
performed.  A complete rationale should 
be given for all opinions expressed and 
conclusions reached as to the nature and 
extent of severity of the veteran's 
functional bowel disease with non-ulcer 
dyspepsia.  

5.  The veteran should also be afforded 
an appropriate examination to determine 
whether he has any undiagnosed illnesses.  

The examiner is requested to report 
whether there is any evidence of chronic 
disability from an undiagnosed illness 
manifested by fatigue, signs or symptoms 
involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, 
signs or symptoms involving the 
respiratory system (upper or lower), 
sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs 
or symptoms, abnormal weight loss, or 
other manifestations of undiagnosed 
illness.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The Board intimates 
no outcome in this case by the action taken therein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




